Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 2/17/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 22 and its dependent claims, claim 22 recites “wherein PEG represents a polyethylene glycol comprising a plurality of 2-6 arms of 40-60 kD.”   The phrase is unclear if it is the overall PEG that is 40-60 kD, or if each arm is 40-60 kD.   Further regarding claim 23, the phrase “wherein I is 89Cr, 94Tc, 101In, 81Rb, 66Ga, 64Cu, 62Cn, 61Cu or 52Fe; and/or wherein PEG is a four-armed polyethylene glycol of approximately 40 kD, and n is 1-4; and/or wherein the chelator is 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 22-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/105565 A2 to Lewis in view of US 20180280551 A1 to Rashidian.  Lewis discloses an imaging agent comprising a spacer such as PEG (linear PEG; linear PEG comprises 2 arms; instant n = 1), directly attached to an oxygen-bearing ligand (a chelator) via a covalent bond (a covalent connector), wherein the oxygen-bearing ligand sequesters a radioisotope suitable for PET (paragraphs 10-19, 60, 137, 174, claims 11-13).  The radioisotope may be 89Zr (abstract; paragraphs 3, 10, and 12), which reads on the embodiment of claim 23 where every “and/or” is “or.” The imaging agent may be combined with 89Zr to antibodies (paragraph 6).   Desferrioxamine B is appropriate for stabilizing 89Zr for up to 7 days, and has the advantage of being octadentate to fully saturate the 89Zr sphere (paragraph 6).
Lewis fails to teach an example where desferrioxamine B is used as a chelating agent to chelate 89Zr.  Lewis further fails to teach a molecular weight of 40 kD to 60 kD. 
Rashidian is in the field of spacers for attachment of antibodies to radiolabels (abstract; paragraphs 3-4, 6, 8, and 10) and is therefore in the same field of invention as Lewis.  Rashidian teaches that PEG with a molecular weight of 5 kD to 50 kD is appropriate as a spacer for attaching antibodies to radiolabels for positron emission tomography (paragraphs 3-4, 6, 8, 10, 29, 43, 71, 93-95; claims 1 and 6-7). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the oxygen-bearing ligand of Lewis for desferrioxamine B.  The motivation for this is that substitution of the oxygen-bearing ligand of Lewis for desferrioxamine B would provide the advantages of being octadentate to fully saturate the 89Zr sphere, and would be able to stabilize 89Zr for up to 7 days.  It would have been further obvious to optimize the molecular weight of PEG to be used as a spacer in positron emission tomography.  In this way, one would find the instant range of 40 to 60 kD through routine experimentation.  The prior art provides sufficient guidance to this end, as Rashidian teaches that the range of 5 kD to 50 kD for PEG spacers, which overlaps with the present range, is appropriate for positron emission tomography.  “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
February 26, 2022